Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1ctober 31, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the second quarter ended October 31, 2007 Commission file number: 000-32505 L & L FINANCIAL HOLDINGS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 90-2103949 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 720 Third Avenue Suite#1611, Seattle, WA 98104 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock $.001 par value (Title of class) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if disclosure of delinquent filers in response to item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-QSB or any amendment to this Form 10-QSB. [X] Registrant's operating revenues was $7,805,082 for most recent second quarter ended October 31, 2007. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of October 31, 2007 there were 19,869,610 shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 L & L FINANCIAL HOLDINGS, INC. 2007 Form 10-QSB Quarterly Report Table of Contents Page PART I Item 1. Description of Business 3 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 5 Item 6. Management's Discussion and Analysis or Plan of Operation 5 Item 7. Controls and Procedures 10 Item 7A.Consolidated Financial Statements and Notes to Consolidated Financial Statements 11 PART III Item 8. Directors and Executive Officers 29 Item 9. Executive Compensation 29 Item 10. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 11. Certain Relationships and Related Transactions 29 PART IV Item 12. Principal Accountant Fees and Services 30 Item 13. Exhibits Report on Form 8-K 30 Signatures 31 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L FINANCIAL HOLDINGS, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I Item 1. Description of Business L & L Financial Holdings, Inc. ("L & L", or the "Company") is a thirteen year old company , that started its operations in 1995. The Company acquires established private companies, then uses the American management skill and US accounting knowledge to operate and improve operations for growth. It owns majority equity interest in two subsidiaries, an air compressor subsidiary, LEK, (Liuzhou Liuerkong Machinery Co., Ltd) and KMC, an energy related coal consolidator in China. (See below). It intends to continue acquiring other companies in the future. To improve LEK sales and profits, the Company recruits professional accountants, engineers, consultants and assigns them to improve the operations of the two subsidiaries. The Company also has identified an American strategic partner to provide US technology and transfer US technology to improve air compressor operations in China. AVAILABLE INFORMATION The Company files annual, quarterly and special reports, and other information with the Securities and Exchange Commission, or the SEC. Our SEC filings are available to the public over the Internet at the SEC's web site at http://www.sec.gov. History of the Company In 1995, the Company began operations to provide corporate finance and financial consulting services. In 1997, the Company expanded the operations into China and purchased a prime office in downtown area of Shenzhen City, as its China operational center. In September 1998, the Company assisted Chinese Companies to list shares on the US capital markets. In February of 1999, the Company's founder was appointed as a judicial member of the Insider Dealing Tribunal of Hong Kong conducting legal inquiries on companies, which may violate the Insider Dealing Ordinance of Hong Kong. In February of 2000, the Company shifted its focus from a consulting firm to acquire established manufacturing companies in China. In May of 2001, L & L became a SEC public reporting company in the US. In April of 2002, the Company together with China Development Institute (CDI), a China think-tank, began its acquisition projects in China. To gain hands-on experience, in the same year, the Company acquired a minority equity of a computer software company in Chen-Do City, China. During 2002, the Company was appointed as an Economic Advisor by the municipal government of Tong Shan City in China. In 2004 and 2005, the Company acquired 60.4% equity interest of an air compressor company, LEK in LiuZhou. In 2005, the Company invited qualified executives, including Mr. J. Borich, a former American diplomat, and ex-US Consul General at Shanghai as a Board Member. As of October 31, 2006 the Company invited Dr. Art Chan, PhD of MIT, a former G.E. executive as a Technology Advisor. The Company is continuing to identify talent to assist its growth. To ensure the company's growth, L&L Board of Directors in August of 2006 elected Mr. Paul W. Lee as the Chairman, and Ms. Shirley Kiang as the new Vice Chairperson of the Board. During the quarter ended Oct 31, 2007, its KMC subsidiary assigned the minority shares to the Company, thus for the quarter ended Oct 31, the company owns 100% of the KMC subsidiary. The Board also approved an establishment of a Board of Advisors to recruit additional talent to the Company. For more information, please see prior SEC filings or visit the Company¡¯s website at www.lnlinvestment.com. The Company Corporate Structure As of October 31, 2007, L & L operates in two sectors : the energy divisions with KMC subsidiary (with 100% equity holding, located in Kunming, China) and the power division of LEK subsidiary (with 60.4% equity holding located at LiuZhou, China) with a Shenzhen ,China administrative office located at ShenZhen city, south China. The ShenZhen office supervises the China operations of LEK and KMC subsidiaries and conducts due diligence to seek new business opportunities in China. The Company also assigns staff from Seattle and Shenzhen office to improve the two subsidiaries operations, internal controls, and inventories efficiency. With its China-in-Country experience developed over the years, the Company is able to communicate with the Chinese communities to carry out its growth strategies. During the quarter ended October 31, 2007, the Company disposed of an inactive subsidiary, L&L Financial, LLC, to streamline its operations. Acquisitions and Dispositions of Business Entities in China 3 Starting in 2002, the Company invested certain Chinese private business entities, on small scale basis, to gain hands-on knowledge of operating in China. In 2004 and 2005, L & L made a purchase of 60.4% equity interest of an air compressor manufacturing company, LEK, a limited liability company located and registered in Liuzhou City of south China. LEK has approx. four hundred (400) workers and employees. It engages in product research, design, development of various air compressors (mainly the piston-type, with some screw-type and air-dryers at the ratio of 9:1. LEK has a niche product, the oil-free (non-lubricant) large industrial air compressor is ranked as the 3 rd in China. LEK makes sales are only made in China as of October 31, 2007 . The Company intents raise fund in order to: 1) improve LEK existing product quality; 2) export air compressors to the US markets, after technological improvements of LEK products; and 3) increase its equity ownership in LEK to improve its profit margin. The detailed LEK purchase price is filed with the SEC in 2004 and 2005. Please refer to the prior SEC filings for details. On August 1, 2007, the Registrant owns 100% of equity interest of its energy (coal) company, KMC (Kunming Biaoyu Industrial Boiler Co., Ltd) a coal wholesaler, as a result of an acquisition and a subsequent assignment. KMC is an industrial consolidator and marketer of coals in Yunnan Province of China. KMC is a 10 years old, private company, incorporated in Kunming City of China in 1996. KMC has approximately sixty (60) employees at the date of acquisition. The consideration of the acquisition is US$ 1,578,173. Detail acquisition information was disclosed on the SEC in the past. On August, 2007, KMC minority shareholders agree to assign the 40% of its equity to the company, as a result the company owns 100% of KMC in this quarter ended on Oct 31, 2007. Please refer to SEC prior filing. China lack of petroleum. As China continues to grow, demands for coal as the source of energy continue. Coal price continues to move upward. Consequently, the KMC sales have been growing over approx. 36% in recent years. Item 2. Description of Properties As of October 31, 2007, the Company occupies a corporate office (approx. 1,800 sq ft) located at 720 Third Avenue, Suite# 1611, Seattle, Washington 98104. The Seattle office property is held under a long term operating lease. The Company owns an office property (approximately 2,000 sq ft) located at Suite #2503, United Plaza, Shenzhen city, Guangdong Province, China. The office is about one hour by car from Hong Kong airport. The Company also occupies a villa (approximately 2,700 sq ft) at Silver Valley of ShenZhen City, under a long term operating lease. This villa serves as a marketing and operational center of the Company. As of October 31, 2007, the LEK subsidiary, owns three sales offices located at: a) Suite 403 & 404, Guichen Haisan Road, Nahai City, Guangdong, China (approx. 1,400 sq. ft.); b) Suite #1, Guichen Haisan Road, Nahai City, Guangdong, China. (approx. 2,005 sq. ft.); and c) Room 102, Pujian Road, Shanghai, China office (approx. 1,650 sq. ft.). The LEK subsidiary also has three manufacturing facilities and one warehouse (approx. 100,700 sq. ft.) located at Suite #39, Long Pang Road, Liuzhou, GuangXi, China. In addition, the KMC subsidiary owns two offices located at: a) 2 nd floor, No.1 office building, Donghua office, No 19 Bailong Road, Kunming City of China (approx. 1,937 sq.ft.); b) 26 Jincheng Road, Zhong¡¯an Township, Fuyuan County, Yunnan, China (approx.2,260 sq. ft.). Item 3. Legal Proceedings None. Item 4. Submission of Matters to a Vote of Security Holders None. 4 Part II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters Market Information As of October 31, 2007, the Company is a privately held company. Its common shares and warrants are not publicly traded. There is no public market for the Company's common shares and warrants. The Company has retained a legal counsel and a securities firm to start the process of getting its common shares publicly traded on the US stock market, OTC-BB, through approvals from the SEC and other regulatory agencies in the US. Dividends The Company has not declared or paid any cash dividends on its common shares. It intends to retain earnings, if any, to finance the development and expansion of the business. As a result, the Company does not anticipate paying dividends on our common shares in the foreseeable future. Payment of dividends, if any, will depend on our future earnings, capital requirements and financial position, plans for expansion, general economic conditions and other pertinent factors. Sales of Securities During the quarter ended October 31, 2007, some shareholders converted warrants to the Company common shares in small amount, thus increased approx. 44,735 shares of L&L. Three (new) to One (old) Split of the Company's securities in the past In 2004, to ensure there are sufficient shares for its public float, L & L made a three (new) for one (old) split of its securities. Total units of warrants issued were also increased in 2004. The Company does not have any other securities split since 2004. Status of Equity Securities As of October 31, 2007, the Company has authorized preferred shares of 2.5 million. None of the preferred shares are issued and outstanding. In addition, the authorized common shares of the Company are 120 million with authorized warrants of 9.1 million. (See below for details). Item 6. Management's Discussion and Analysis or Plan of Operation THE FOLLOWING DISCUSSION SHOULD BE READ IN CONJUNCTION WITH OUR FINANCIAL STATEMENTS AND THE NOTES THERETO AND THE OTHER FINANCIAL INFORMATION APPEARING ELSEWHERE IN THIS DOCUMENT. IN ADDITION TO HISTORICAL INFORMATION, THE FOLLOWING DISCUSSION AND OTHER PARTS OF THIS DOCUMENT CONTAIN CERTAIN FORWARD-LOOKING INFORMATION. WHEN USED IN THIS DISCUSSION, THE WORDS "BELIEVES," "ANTICIPATES," "EXPECTS," AND SIMILAR EXPRESSIONS ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. SUCH STATEMENTS ARE SUBJECT TO CERTAIN RISKS AND UNCERTAINTIES, WHICH COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE PROJECTED DUE TO A NUMBER OF FACTORS BEYOND OUR CONTROL. WE DO NOT UNDERTAKE TO PUBLICLY UPDATE OR REVISE ANY OF OUR FORWARD-LOOKING STATEMENTS EVEN IF EXPERIENCE OR FUTURE CHANGES SHOW THAT THE INDICATED RESULTS OR EVENTS WILL NOT BE REALIZED. YOU ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH REFLECT ONLY OUR CURRENT VIEWS OF POSSIBLE FUTURE EVENTS. 5 Plan of Operation The Company continues its growth through its two operating subsidiaries in the energy (coal) sector and the power (air compressor) sector with continuous discussion to acquire other energy related companies in China. The Company also plans to acquire additional strategic entities, or formulate a new joint venture (JV) to increase its business competitive advantages. In doing so, the Company is in discussions with institutions seeking capital funding. The Company is in discussions with a US air compressor company to provide technical supports for its new air compressor products (high-end air compressors). LSP is in a process to be registered in China and meet the new customer demand for quality power machines and to expand its air compressor sales. Any investment made in overseas, especially in China has higher degree of risks than that in the US. The Company tries to mitigate risks by trying to recruit senior managers and talents to join in as executives, when its financial resources become feasible to do so. Results of Operations 1) As of October 30, 2006, the Company completed the KMC acquisition, thus its operational results are improved for the three months ended on October 31, 2006, as comparing to that of the prior quarter. 2) The Company's consolidated financial statements are prepared in accordance with the US generally accepted accounting principles (US GAAP). The US GAAP, while allowing a record of 100% of LEK and KMC revenue, requires subtraction of a portion of the profit belonging to the minority shareholders from the bottom line of the Company. As of October 31, 2007, the Company owning 60.4% equity of the LEK operation removed a 39.6% of net profit being minority interest. The Company received assignment on August 1, 2007 from KMC minority shareholder thus owns 100% equity of the KMC operations. Consequently, the Company results of operations is improved as compared to the prior quarter ended July 30, 2007. Total Revenue : The Company recorded operating revenue of $7,805,082 for the period ended October 31, 2007, comparing to $2,920,753 for the same period in 2006. The increase of $4,884,329 (or 167%) is due to the KMC operations, which contributed over $5 million in the current period. Total operating expenses : Operating costs amounts approx. $325,179 incurred in the 2nd quarter ended October 31, 2007, representing a increase of $37,670 (or 12 %) as compared to $300,404 of the prior quarter ended on October 31, 2006. The current LEK personal cost is reduced to $24,775 reflected a continuing personnel reduction effort of the air compressor facilities . Selling, General and Administrative Expenses (SG&A) : Current SG&A is $371,158 for the quarter ended October 31, 2007. When compared it to $345,053 for the same period in 2006, there is a increase of $26,105 (or 7%). The difference is mainly due to increase of L&L acquisition effort and KMC sale related activities incurred in the current period . Interest expenses : The current period's Interest expenses of $53,254, representing a small increase of $2,573 (or 5%) in the current period as comparing to $50,681 of the prior period ended in October 31, 2006. The increase reflects the small bank loans increase of both LEK and KMC. Minority Interest : Minority interest for the current period ended of October 31, 2007 is $68,844, which is lower than the minority interest of the same period of 2006 ($107,586). This decrease of minority interest is due to KMC 40% assignment to the company, incurred in the current quarter ending October 31, 2007. 6 Net Income : Income increased by $302,445 (or 1500%) to $323,293 during the current year, comparing to net income of $20,623 for the prior period ended October 31, 2006, due to the acquisition of KMC operations which is in full operation during the current quarter Change in Liquidity and Capital Resources: The following factors affected the Company's liquidity status and capital resources: From the operating activities: Net Cash used by operating activities was $3,092,513 during the current quarter ended October 31, 2007. When compared to net cash provided by operating activities of $95,758 in the same period of 2006, a change of cash $3,188,271 (or -33.30%) was mainly due to effects of an increase cash from accounts receivable by $1,239,986 and increase of accounts payable by $141,038, decrease of prepayments and other assets by $1,890,968, inventory decreased by $1,240,745, decrease of tax payable by $136,534 and decrease of accrued liabilities and other liabilities by $306,327. The Company's operating cash flow is highly dependent upon its ability to bill for the LEK and KMC sales and collect these LEK and KMC billings in a timely manner. Investing activities: Net Cash provided by investing activities was $155,418 during the current period ended on October 31, 2007, while $421,226 generated in the same period in 2006. The decrease of net cash provided of $265,808 (or -63%) was due to the disposal property and equipment at current period, and cash from subsidiary -KMC. Financing activities: Net cash provided by financing activities was $3,337,292 for the current period ended October 31, 2007, while $650,197 used for the same period in 2006. The significant increase of net cash $3,987,489 (or 613%) was primarily due to the increase of additional paid in capital of $2,816,637 related to KMC stock. The current assets of the Company were $23,283,385 and $19,069,947 for the periods ended on October 31, 2007, and 2006 respectively. The increase in current assets of $6,138,219 (or 36%) was primarily due to the increase of prepayment of $5,255,439, increase of account receivable of $1,287,518, increased of cash of $411,235, and decrease of inventory by $815,973. The current liabilities were $13,122,178 and $9,940,823 for the periods ended on October 31, 2007, and 2006 respectively. The significant increase of the current liabilities by $3,181,355 (or 32%) was primarily due to the increase of advanced deposits received of $2,562,509, increases of bank liabilities of $638,924, increase of tax payables liabilities of $659,585, decrease of account payables by $530,639, and decrease of accruals of liabilities by $149,024. Off-Balance Sheet Arrangements: The Company does not have any off-balance sheet financing arrangements. The Company's current ratio (current assets divided by current liabilities, a ratio used to determine the Company's ability to pay its short-term liabilities) is 1.77 for the current period ended on October 31, 2007, compared to 1.72 in the prior ended on October 31, 2006. As a general rule, the higher the current ratio, the more likely the Company will be able to pay its short-term bills. RISK FACTORS In addition to the risk information contained in the following, the risk factors also include the reports we incorporated in Form 10k-SB by reference. Each reader and investor should carefully read and consider these risk factors indicated in the SEC filings, which may affect the Company's future results and financial conditions. 1. Risks Relating To The Company and Its Business 7 The Registrant's main business is operating in China. China is a developing country with sophisticated and long history of complicated cultural traditions, which are vastly different from that of the US. The decision making process of China and lack of free money flow in and out of China, which are different than that of the US, become the major risks to the Company. As China is still developing its legal system, laws in China are under constant revisions, by the executive branch, which not the same as that of the US. The business activities conducted in China are not covered by the US Constitution, nor by the American judicial system. Any legal system reversal, social unrest in China could adversely affect the Company business, its financial conditions and results of operations. There are critical risks each investor needs to consider them seriously before making an investment in the Company. Ownership of Land Contrary to the outright land ownership in the US, land in China is only leased to owners on a long term basis, ranging from 40 to 70 years. This is a system similar to the land lease in New Territory of Hong Kong, during the British colonization in Hong Kong, which ended in 1997. Currently, no law in China prohibits the continuing lease of the same land after the expiration of lease period. 2. Cultural, Political and Language Differences There are material cultural, political and language differences between China and the United States, which make business negotiations and doing business more difficult in China than that of the United States. Further, continuing trade surpluses, led by the Chinese export to the US over the US export to China, has become a sensitive political issue in the United States, and various members of United States legislature have threatened trade sanctions against China, if China continues its trade surplus with the US. In addition, continuous strong economic growth in China with its possible military buildup may result in American economic sanctions against China that could adversely affect the financial position and results of operations of the Registrant. 3. Uncertainty of exchange rate of Chinese Currency (RMB) to the US Dollars The Chinese currency (RMB) tries to set at a fixed rate with the US dollars and other foreign currencies. The RMB is not freely exchanged in the global markets. However, the Chinese currency is considered by the US government to be under valued against the US dollars. The Chinese RMB thus may continue to appreciate against the US dollars. The RMB value has increased by 2.2% in the summer of 2005. When and if the Chinese Government allows a floating exchange rate, it is expected the RMB will appreciate more in its value. The United States has requested that China allow its currency exchange rate to float freely. Implications of currency fluctuation may or may not be favorable to the Company and its investments in China. 4. Reliance upon Key Management The future success of L & L's investments in China is dependent on the Company's Chinese team, including Paul W. Lee, Company's Chairman, and Marco Au, the China Manager . Those executives speak the languages, understands culture differences, legal, and USA business practices. If one or more of the Company's key personnel are unable or unwilling to continue in their present positions, the Company may not be able to easily replace them, and may incur additional expenses to recruit and train new personnel. The Company's business could be severely disrupted and its financial condition and results of operations could be materially and adversely affected. Furthermore, since the industries the Company invests in are characterized by high demand and intense competition for talent, the Company may need to offer higher compensation and other benefits in order to attract and retain key personnel in the future. The Company cannot assure its investors that it will be able to attract or retain the key personnel needed to achieve our business objectives. Furthermore, the Company does not maintain key-man life insurance for any of its key personnel. Currently, most executives and managers are covered by a one-year term accident insurance policy in China, paid by the Company. 5. Insurance Coverage in China Despite the assets are generally insured, the Company has a very limited business insurance coverage in China. The insurance industry in China is still at an early stage of development. In particular, insurance 8 companies in China offer limited business insurance products. As a result, the executives and managers of the Company only have limited one-year accident insurance coverage. No other business liability or disruption insurance coverage is available for the Company's operations in China, nor for LEK subsidiary in China. Any business disruption, litigation or natural disaster might result in substantial costs and the diversion of resources. 6. Chinese Legal System/Enforcement of Agreements, Including Acquisition Agreements in China . Despite China has its own enforcement agency, securities regulators, the Chinese Legal System is in the developmental stage. In addition, the existing Chinese laws generally are not enforceable to the same extent as that in the US. The Chinese judiciary is relatively inexperienced in enforcing corporate and commercial law, resulting in significant uncertainty as to the outcome of any litigation in China. Consequently, there is a risk that should a dispute arise between the Company and any party with whom the Company has entered into a material agreement in China, the Company may be unable to enforce such agreements under the Chinese legal system. Chinese law will govern almost all of the Company's acquisition agreements, many of which may also require the approval of Chinese government agencies. Thus, the Company cannot assure investors that the target business will be able to enforce any of the Company's material agreements or that remedies will be available outside China. Moreover, the Registrant is aware that the PRC State Administration of Foreign Exchange ("SAFE") on October 21, 2005 issued a new circular ("Circular 75"), effective November 1, 2005, which supersedes Circular 11 and Circular 29 ceased to be implemented. SAFE also issued a news release about the issuance of its Circular 75 to make it clear that China's national policies encourage the efforts by Chinese private companies and high technology companies to obtain offshore financing. Circular 75 confirm that the uses of offshore special purpose vehicles ("SPV") as holding companies for PRC investments are permitted as long as proper foreign exchange registrations are made with SAFE. Neither the Registrant nor the Chinese shareholders of LEK from whom the Registrant acquired shares of LEK have made registration with SAFE in connection with the LEK transaction. While it is unclear to what extent the regulations is applied to the Registrant, the Registrant believes that Circular 75 may likely be further clarified by SAFE, in writing or through oral comments by officials from SAFE, or through implementation by SAFE in connection with actual transactions. 7. Risks Associated with the Company's Business Strategy Contemplating Growth may need more capital . As the Company grows and intends to grow its operations by acquiring other businesses, it requires capital infusions. Under this strategies, the ability to grow through such acquisitions and joint ventures will depend on its availability of additional fund, suitable acquisition candidates at an acceptable cost, our ability to compete effectively to attract and reach agreement with acquisition candidates or joint venture partners on commercially reasonable terms, the availability of financing to complete larger acquisitions or joint ventures. In addition, the benefits of an acquisition or joint venture transaction may take considerable time to develop and we cannot assure investors that any particular acquisition or joint venture will produce the intended benefits. Moreover, the identification and completion of these transactions may require us expend significant management and other resources. 8. The Company Acquisition Strategy May Result In Dilution To Its Stockholders The Company business strategy calls for strategic acquisition of other businesses. In connection with the acquisition of LEK and KMC, the Company issued 1,708, 283 common shares and 485,592 common shares respectively, as consideration for these two purchases. It is anticipated that future acquisitions will require cash and issuances of our capital shares, including our common stocks. To the extent we are required to pay cash for any acquisition, we anticipate that we would be required to obtain additional equity and/or debt financing. Equity financing would result in dilution for the stockholders. Stock issuances and financing, if obtained, may not be on terms favorable to us and could result in substantial dilution to our stockholders at the time(s) of these stock issuances and financings. Availability of significant amounts of our common shares for sale could adversely affect its market price. As of October 31, 2007, there were approximately 19,869,610 shares of our common shares outstanding. Please refer to the Statement of Shareholders Equity for details. 9. Recently enacted changes in securities laws and regulations are likely to increase our costs 9 The Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley"), which became law in July 2002, requires changes in our corporate governance, public disclosure and compliance practices. Sarbanes-Oxley also requires the Securities and Exchange Commission (the "SEC"), to promulgate new rules on a variety of corporate governance and disclosure subjects. We expect these developments will increase our legal and financial compliance costs. We also expect these developments will make it more difficult and more expensive for the Company to attract and retain additional members of the board of directors, particularly to serve on the Company audit committee, and additional executive officers. In the worst event, there is a probability that the Company may not be able to continue to pay auditor fees, to keep its status as a public company in the US. FORWARD LOOKING STATEMENTS: The company makes written and oral statements from time to time regarding to the business and prospects, such as projections of future performance, statements of management's plans and objectives, forecasts of market trends, and other matters that are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934. Statements containing the words or phrases "will likely result," "are expected to," "will continue," "is anticipated," "estimates," "projects," "believes," "expects," "anticipates," "intends," "target," "goal," "plans," "objective," "should" or similar expressions, identify forward-looking statements, which may appear in documents, reports, filings with the Securities and Exchange Commission, news releases, written or oral presentations made by officers, or other representations made by the company to analysts, stockholders, investors, news organizations and others, and discussions with management and other representatives of the Company. For such statements, the Company claims the protection of the safe harbor for forward-looking statements contained in the private Securities Litigation Reform Act of 1995. Any forward-looking statement made by or on behalf of the Company speaks only as of the date on which such statement is made. The forward-looking statements are based upon assumptions that are sometimes based upon estimates, data, communications and other information from suppliers, government agencies and other sources that may be subject to revision. Except as required by law, the Company does not undertake any obligation to update or keep current either (i) any forward-looking statement to reflect events or circumstances arising after the date of such statement, or (ii) the important factors that could cause the future results to differ materially from historical results or trends, results anticipated or planned by the company, or which are reflected from time to time in any forward-looking statement which may be made by or on behalf of the Company. Item 7. Controls and Procedures Evaluation of disclosure controls and procedures The Company with the participation of its executive have evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in Rule 15d-15e under the Securities Exchange Act of 1934) as of the end of the period covered by this report. Based on such evaluation, the Company, its CEO, and CFO, have concluded that the disclosure controls and procedures are effective as of 10/31/2007, covered by this report. As required by Rule 15e-15(e) under the Securities Exchange Act of 1934, the company has evaluated the internal controls over financial reporting to determine whether any changes occurred during the most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Based on this evaluation, no such change in the internal controls over financial reporting occurred during the most recent fiscal quarter. Changes in internal control over financial reporting During the three months ended 10/31/2007, covered by this Report, no changes were made to our internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. We are aware that any system of controls, however well designed and operated, can only provide reasonable, and not absolute, assurance that the objectives of the system are met, and that maintenance of disclosure controls and procedures is an ongoing process that may change over time. Item 7A. Consolidated Financial Statements 10 L & L FINANCIAL HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS for the period ended October 31, 2007 and April 30, 2007 10/31/2007 4/30/2007 Unaudited Audited ASSETS CURRENT ASSETS: Cash $1,326,962 $885,229 Accounts receivable, net 7,439,136 6,646,308 Notes Receivable 78,146 350,551 Prepayments and other receivable 10,813,206 8,105,000 Inventories 3,625,935 3,082,859 Total current assets 23,283,385 19,069,947 PROPERTY AND EQUIPMENT, net 2,526,334 2,585,989 GOODWILL 1,591,704 1,591,704 LOAN FROM BUSINESS ASSOCIATES 4,313,071 4,313,071 INVESTMENTS 309,184 464,602 Total long term assets 8,740,293 8,955,366 TOTAL ASSETS $32,023,678 $28,025,313 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable 2,252,338 2,835,289 Accrued and other liabilities 1,631,517 1,401,541 Taxes payable 3,699,767 3,836,301 Customer deposits 3,095,450 713,386 Bank loan and bank line of credit 2,443,106 1,923,077 Total current liabilities 13,122,178 10,709,594 LONG TERM LIABILITIES: 0 0 TOTAL LIABILITIES 13,122,178 10,709,594 MINORITY INTEREST 5,195,011 6,919,257 STOCKHOLDER'S EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding Common stock, $0.001 par value, 120,000,000 shares authorized 19,869,610 issued and outstanding 19,899 19,273 Paid-in Capital 11,965,124 9,147,847 Deferred stock compensation -126,667 -147,667 Foreign currency translation 149,419 107,883 Retained Earnings 1,698,714 1,269,126 Total stockholders' equity 13,706,489 10,396,462 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $32,023,678 $28,025,313 11 L & L FINANCIAL HOLDINGS, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the period ended October 31, 2007 and 2006 Three Months Ended Six Months Ended 10/31/2007 10/31/2006 10/31/2007 10/31/2006 REVENUES Sales $7,805,082 $2,920,753 $16,071,522 $5,389,375 TOTAL REVENUES 7,805,082 2,920,753 16,071,522 5,389,375 Cost of Goods Sold 6,739,946 2,197,263 13,888,370 3,782,572 Consulting Expenses 25,122 50,843 52,633 50,843 Total Cost of sales 6,765,068 2,248,106 13,941,003 3,833,415 Gross profit 1,040,014 672,647 2,130,519 1,555,960 OPERATING COSTS AND EXPENSES: Personnel costs 325,179 300,404 592,660 614,249 Selling / General and administrative expenses 371,158 345,053 881,554 728,064 Total operating expenses 696,337 645,457 1,474,214 1,342,313 OTHER EXPENSES/(INCOME): Interest Expense / (income) 53,254 50,681 116,679 98,685 Other Expenses / (income) (101,714) (167,638) (147,403) (249,241) Total other expenses/(income) (48,460) (116,957) (30,724) (150,556) INCOME/(LOSS) BEFORE INCOME TAXES AND MINORITY INTEREST 392,137 144,147 687,029 364,204 LESS PROVISION FOR INCOME TAXES 0 15,933 0 15,933 INCOME BEFORE MINORITY INTEREST 392,137 128,214 687,029 348,271 LESS: MINORITY INTEREST 68,844 107,586 256,801 247,734 NET INCOME 323,293 $20,628 $430,228 $100,537 OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustments 149,419 (2,066) 257,302 133,520 Total other comprehensive loss 149,419 (2,066) 257,302 133,520 COMPREHENSIVE INCOME $472,712 $18,562 $687,530 $234,057 INCOME PER COMMON SHARE- basic 0.024 0.001 0.037 0.005 INCOME PER COMMON SHARE - diluted 0.024 0.001 0.036 0.012 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING- basic 19,869,610 18,497,418 18,486,601 18,486,601 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted, under treasury stock method 19,987,885 19,035,785 19,024,968 19,024,968 12 L&L FINANCIAL HOLDINGS, INC CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIOD ENDED October 31,2007 and 2006 Oct 31 2007 Oct 31 2006 Unaudited Audited CASH FLOWS FROM OPERATING ACTIVITIES: Net income $430,228 $100,538 Adjustments to reconcile net income to net cash Add: Minority interest income (1,724,246) 247,734 provided by / (used in ) operating activities: Depreciation and amortization 59,655 107,915 Amortization for deferred compensation 21,000 20,000 Changes in assets and liabilities (net of business acquisition) Accounts receivable 725,456 (399,969) Inventory (1,788,955) 812,230 Prepaid and other assets (2,708,206) (817,238) Accounts payable (582,951) (723,989) Customer Deposit 2,382,064 0 Accrued liabilities and other liabilities 229,976 536,303 Taxes payable (136,534) 20,718 Net cash (used in)/provided by operating activities (3,092,513) (95,758) CASH FLOWS FROM INVESTING ACTIVITIES: Disposal property and equipment 0 120,031 Cash from subsidiary-KMC 0 301,195 Change in investments 155,418 0 Net cash (used in)/provided by investing activities 155,418 421,226 CASH FLOWS FROM FINANCING ACTIVITIES: Common Stock 626 0 Additional Paid in Capital 2,816,637 0 Proceeds from stock sales and subscriptions(net) 0 29,989 Net advances (to) from controlling shareholder 0 43,722 Net borrowings/ repayments on bank line of credit 520,029 (723,908) Net cash (used in)/provided by financing activities 3,337,292 (650,197) FOREIGN CURRENCY TRANSLATION 41,536 2,340 INCREASE IN CASH 441,733 (327,070) CASH, BEGINNING OF YEAR 885,229 1,242,797 CASH, END OF PERIOD $1,326,962 $915,727 13 L&L Financial Holdings, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the period ended October 31, 2007 Additional Foreign
